Exhibit 10.38
Amendment to Software License, Development and Services Agreement
 
This Amendment to Software License, Development and Services Agreement
(“Amendment”) is entered into as of the 6th day of March 2013 (the “Amendment
Date”) by and among OPO, Inc., a Delaware corporation (“OPO”), and Koogly, LLC,
an Arizona limited liability company (“Newco”). All capitalized terms used but
not otherwise defined herein shall have the meanings assigned under the Software
License, Development and Services Agreement, dated as of March 6, 2012, by and
between OMP and Newco (the “Original Agreement” and, collectively the with, and
as further amended by, this Amendment, the “Agreement”).  OPO and Newco are
herein each a “Party” and, collectively, the “Parties.”
 
Whereas, OPO and Newco have entered into the Original Agreement pursuant to
which Newco has agreed to license to OMP certain Software and to provide
designated services related thereto; and
 
Whereas, OPO and Newco desire to amend the Original Agreement to, among other
things, (a) revise the timing of payments that OPO is required to make to Newco
pursuant to Section 8(a) of the Original Agreement; and (b) memorialize the
terms of an SOW previously agreed upon by the Parties.
 
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:
 
1. Fees. Section 8(a) of the Original Agreement is hereby amended to provide
that the Second Payment shall be due and payable as follows:
 
(a) $337,500 of the Second Fee will be due and payable upon execution of this
Amendment by both Parties.
 
(b) $168,750 of the Second Fee will be due and payable upon Newco’s initial
delivery of the Software to OPO in substantial conformity with the
specifications provided by OPO and agreed to by Newco, and OPO has determined,
following testing for a period of 60 days or less, that the Software is
sufficiently functional to launch the Online Business in a Beta environment.;
and
 
(c) $168,750 of the Second Fee will be due and payable sixty (60) days after
Newco delivers the warehouse management system (“WMS”) portion of the Software
to OPO and OPO has determined, following testing for a period of 60 days or
less, that the WMS has no material defects.
 
2. Professional Services.  The Original Agreement is hereby amended to add SOW
#1, which is attached hereto as SOW #1:
 
3. Newco Reliance.  OPO acknowledges and agrees that: (a) since the date of the
Original Agreement, Newco has made modifications and customizations to the
Software above and beyond the requirements set forth in the Original Agreement
in an attempt to accommodate various changes requested by OPO; (b) OPO is
entering into this Agreement in order to induce
 
 
 
 

--------------------------------------------------------------------------------

 
 
Newco to continue implementing those additional modifications and customizations
to the Software; (c) Newco is under no obligation to make any changes to the
Software not expressly set forth in the Original Agreement or this Amendment;
(d) should OPO fail to pay any amounts, when due, that OPO is required to pay
under the Agreement, Newco shall have the right to pursue OPO for reasonable
payment for Services performed by Newco relating to any and all past, present,
and future Services (including, without limitation, any and all modifications
and customizations to the Software) not required under the Original Agreement
but made by Newco at OPO’s request (the “Previously Requested Changes”); and (e)
all rights and remedies Newco has or may have with respect to the foregoing
shall be preserved and shall continue.
 
4. Good Faith Cooperation.  Subject to Section 3, Newco agrees that it will
utilize good faith efforts to continue accommodating OPO in debugging the
Previously Requested Changes that have previously been made by Newco at OPO’s
request provided that such accommodations do not place an unreasonable burden or
additional costs on Newco.
 
5. Miscellaneous.  Except as specifically amended by this Amendment, the terms
and conditions of the Original Agreement shall remain in full force and
effect.  This Amendment may be executed in counterparts, each of which shall be
deemed an original document, and all of which, together with this writing, shall
be deemed one instrument.  Without in any way limiting the foregoing, OPO
reaffirms the second to last paragraph of Section 1 of the Original Agreement,
and specifically reaffirms that nothing in this Amendment is intended to, and
nothing in this Amendment shall be deemed to, alter or modify the statements and
agreements of the Parties that are reflected in such paragraph.
 
[Remainder of Page Intentionally Blank]
 

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties hereto have executed this Amendment by their
duly authorized officers or representatives.
 

OPO, Inc     Koogly, LLC  
By: Al Hummel
   
By:Peter L. Ax
 
Name: Albert F. Hummel
   
Name: Peter L. Ax
 
Title:
   
Title: Member
 





 
 

--------------------------------------------------------------------------------

 

SOW#1


To the Software License, Development and Services Agreement


1.           Additional Programming Services to be Provided.  At OPO’s request,
Newco has agreed to continue to retain three (3) developers to assist in
Software programming to make modifications and customizations to the Software
that were requested by OPO but are not within the scope of the Software
contemplated in the Original Agreement.  By signing this Amendment, OPO is
committing to compensate Newco for its retention, on OPO’s behalf, of these
three (3) developers for a fixed period of six (6) months (the “First Six Month
Period”) commencing as of the Amendment Date.  In consideration of the
foregoing, OPO agrees to pay Newco $175,000 (in addition to any other amounts
payable by OPO to Newco under the Original Agreement, as amended by this
Amendment) as follows: (i) $87,500 shall be due and payable upon execution of
the Amendment by both Parties; and (ii) the remaining $87,500 shall be due and
payable three months after the Amendment Date.  OPO may, at the end of the First
Six Month Period, extend the First Six Month Period for an additional six months
as follows: (a) OPO must give written notice to Newco at least forty-five (45)
days prior to the end of the First Six Month Period that it is extending the
First Six Month Period for an additional six months (the “OPO Extension
Notice”); and (b) OPO’s delivery of the OPO Extension Notice shall be OPO’s
agreement that it will pay an additional $175,000 to Newco for the additional
developers as follows: (i) $87,500 shall be due and payable within fifteen (15)
days after the OPO Extension Notice is delivered to OPO; and (ii) the remaining
$87,5000 shall be due and payable three (3) months thereafter.


2.           Additional Debugging Services to be Provided. In addition to the
foregoing, at OPO’s request, Newco has engaged [###] to assist in debugging and
revising designs and creating OPO specific workarounds to the Software, as
requested by OPO from time to time, subsequent to the date of the Original
Agreement.  The Parties agree that Ms. Vargas’ engagement, as described in the
preceding sentence, will continue during the First Six Month Period.  In
consideration of the foregoing, OPO agrees to pay for the Services provided by
[###], during the Six Month Period, on a per hour basis, up to 24 hours per
week, subject to verification that [###] has performed such Services, either by
way of an invoice delivered by Newco to OPO or by virtue of a certification by
[###] that she has performed such Services.  The invoices or certification shall
not be subject to any dispute as to the amount or quality or such Services or
otherwise absent clear written evidence that [###] did not perform Services for
the time that was invoiced to OPO.  Notwithstanding the foregoing, Newco agrees
that the maximum amount invoiced by Newco for [###] services during the Initial
Six Month Period shall not exceed $50,000. Retention of [###] beyond the First
Six Month Period to perform the services described above shall cease unless the
Parties agree to such continuation in writing and OPO pays for such additional
Services.

